UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2013 Commission file number0-50584 LD Holdings Inc (formerly Leisure Direct, Inc.) (Name of Small Business Issuer in Its Charter) Nevada 98-0335555 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1070 Commerce Drive, Building II, Suite 303, Perrysburg, OH 43551 (Address of Principal Executive Offices) (Zip Code) (419) 873-1111 (Issuer's Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Act: Common Stock, $.001 par value (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [ ] Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. |X| Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non accelerated filer, or X a smaller reporting company in Rule 12b-2 of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X State the aggregate market value of the voting and non-voting common equity held by non-affiliates, computed by reference to the price at which the common equity was sold, or the average bid and ask prices of such common equity, as of a specified date within the past 60 days. The aggregate market value of our common shares held by non-affiliates of the registrant on December 31, 2013 was approximately $410,026. As of April 15, 2014, the Issuer had 24,385,351 common shares, $.001 par value, outstanding and 974,156 preferred shares, $.001 par value, outstanding. PART I Item 1. Description of Business Forward-Looking Statements This document contains forward-looking statements, including statements regarding the Company's strategy, plans for growth and anticipated sources of capital and revenue.The Company's actual results may differ dramatically from those anticipated in these forward-looking statements.The differences may result from one or more of the risk factors described below or from events that we have not foreseen. Risk Factors - LD Holdings has very limited financial resources.In order to implement our business plan we will have to raise capital.If we are unsuccessful in raising capital, our business will not grow. - Because of its limited operating history, LD Holdings has little historical financial data on which to base its plans for future operations. Management will have to budget capital investment and expenses based, in large part, on its expectation of future revenues.If those expectations are not met, LD Holdings may exhaust its capital resources before it achieves operational stability. Corporate Strategy LD Holdings, Inc., (Symbol LDHL), has developed a business model that seeks to capitalize on the massive transfer of generational assets as the “Baby-Boomer” generation transitions from the ownership of small businesses into retirement.The Baby-Boomer generation is represented by almost 78 million individuals born between 1946 and 1964.Over the next 20 years as these Baby-Boomers are retiring, there are going to be businesses worth trillions of dollars that need to be sold by this Boomer generation. Historically, the sellers typically wanted to provide minimal or no financing to the buyer.These types of transactions were too large for most individuals to finance, too risky for banks based upon the company’s individual merits (as opposed to the buyer’s personal balance sheet) and too small to interest most institutional investors (hedge funds and private equity groups) to consider.The lack of liquidity makes it difficult to raise funds privately from anyone but friends and relatives. The company seeks to take a seemingly negative funding situation and turn it into a positive one.Many of these Baby Boomer businesses being sold, whether the sellers want to or not, will be forced to provide a major portion, or all, of the financing in order to sell their businesses or will be forced to sell them below their true market value in order to get the business sold. The company plans to focus its efforts on becoming a “known buyer” of small companies that meet its acquisition criteria, which it intends to widely distribute to business sellers directly and to others on its websites.The 5-Year Plan is to accumulate at least 45 of these small companies and to slowly meld them into cohesive business units.Using $8.33 million of revenues as an average in years 1 through 3, and $10 million of revenues as an average in years 4 and 5, would result in consolidated total revenues of $420 Million by the end of year 5. The company’s objective, through aggressive use of the Internet, is to put an outside investor base in place that shares the company’s vision and objectives while the search for acquisitions is being conducted.The company will stress on its affiliated websites and in its investor information that it is looking for long-term investors who are willing to hold their positions for a year or more. The company plans to acquire at least 3 companies with $25 million sales and EBIT of $2.5 million.At 15 x EBIT, this would place a market capitalization of $37 million on the company.In order to accomplish its objectives, and as explained in the next section, the company has developed a 4-Step Process in which to accomplish its plans. 1 Current Business Operations LD Holdings, Inc., (Symbol LDHL), is a Financial and Management Holding Company that has identified a significant business opportunity that will fill a void in the small business world.That void is the sale and transfer of businesses from one generation (the Baby Boomer) to the next. With over 25 million small businesses in the USA and 15 trillion dollars of businesses to be sold over the next 15-20 years, there will be many opportunities for wealth generation.The following services will be needed: 1* There will be a need for Marketing, Sales and other Business Services to prepare the businesses for sale. 2* There will be a need for buyers for these businesses. 3* There will be a need for entrepreneur managers to manage these businesses. 4* There will be a need for the financing of these businesses. LD Holdings, Inc., as a Financial and Management Holding Company, will take advantage of this opportunity and manage the portfolio companies in which LD Holdings, Inc. will have varying percentages of ownership. LD Holdings, Inc. will concentrate on businesses with sales between $2 million and $20 million and EBIT between $500,000 and $3 million.This is where the real void exists. Owners of these businesses have a difficult time getting full value because the financing of these companies is too large for most individuals to finance, too risky for banks based upon the company's individual merits (as opposed to the buyer's personal balance sheet) and too small to interest most institutional investors (hedge funds and private equity groups) to consider.A lack of liquidity makes it difficult to raise funds privately from anyone but friends and relatives. LD Holdings, Inc. will provide the following services: 1* The Marketing, Sales and Other Business Services represent specifically target services to position client companies for both sales and profit growth in preparation for their eventual sale.The lead service involves the client company outsourcing some portion of the sales function to us as an Independent Sales Organization (ISO).This enhances the value of the company because it is no longer dependent upon the selling management's relationship with the company's customers.We provide this service under a variety of formats and compensation arrangements.Typically, these are long-term joint-venture marketing efforts that result in recurring revenue streams to the company.The auxiliary consulting services provided include helping the client company to finance its growth and to prepare it for sale under the most advantageous terms possible to the client.In many cases, we will participate in the incremental value created. 2* LD Holdings, Inc. maintains an ongoing data base of businesses for sale.This allows the company to look for synergistic opportunities to combine one or more acquisition candidates at some future date.This database also provides the company with a historical perspective of different industries and distribution channels along with any type of geographical variation in the valuation of businesses. 2 3* LD Holdings, Inc. maintains a database of individuals with specific backgrounds and expertise that will be available for both acquisition evaluation, and strategizing the post-acquisition business model for each potential acquisition candidate, once the financial aspects of the transaction are determined.Particular attention will be given to developing relationships with those entrepreneurs and managers that want to perform in a results-driven environment, which has the associated incentives in place to create personal wealth for them and an above average return for the company's stockholders.What distinguishes these individuals is that they are self-motivated, looking for a rewarding opportunity and are willing to put in whatever time is needed. 4* LD Holdings, Inc. maintains an ongoing data base of investors that share the company's vision and objectives.The company is looking for long-term investors who are willing to hold their positions for a year or more for superior rates of return.Investors that want to participate in ground floor investment opportunities that the company's Business Model represents have a special wealth building vehicle available to them.The company's stock is thinly traded with a relatively small float.This will allow the company to look for synergistic opportunities to combine one or more acquisition candidates. Boomer's Diner, Inc., a Michigan corporation and wholly owned subsidiary ofLD Holdings, Inc. (LDHL), opened for business in Monroe, Michigan in October, 2010.On August 28, 2011, the company closed its Monroe, Michigan diner, and onOctober 17, 2011, the company opened a Boomers Diner in Toledo, Ohio.The location is ideally suited for our Diner Model as an end cap of a commercial shopping center, with plenty of parking and on a main thorough fare.As part of the Boomer's Diner Business Plan, the diner is modeled after a "local" diner which has proven successful over the last six years, located near the Company's Headquarters in Perrysburg, Ohio. This subsidiary's business plan compliments the business plan of LDHL, which is to help facilitate the transfer of "Baby Boomer" businesses in the $2-$20 million annual sales range to younger generations.Collaboration of business resources, lead generation and other business services will expand and leverage the footprint of LDHL. The diners provide a stage for the company to get its tentacles into the local community and have its loyal customer base as a source for finding businesses that are for sale, entrepreneur manager candidates and investors.It is anticipated that some of these customers will also become shareholders in the parent company.The plan is to open or collaborate to have 10 -12 locations operating over a three state area (Ohio, Michigan, Indiana) over the next24 -36 months. Personnel LD Holding's principal, John R. Ayling, Chairman, Chief Executive Officer and Chief Accounting Officer, spent a material amount of time working on behalf of the Company during the year.The company expects to hire from time to time, independent consultants and contractors during the stages of implementing our business plan.As the Company grows, it will develop a group of full time employees that will be supplemented with temporary labor. Item 2. Description of Property The Company's executive offices and corporate offices are currently located at 1070 Commerce Drive, Building II, Suite 303, Perrysburg, Ohio 43551.The Company shares a portion of an office complex located at this address with Capital First Corporation, a shareholder of the Company.The Company currently pays rent of $2,500 under a sublease agreement with Capital First for this location. The Company leases the restaurant space from an unrelated entity.The lease agreement had an effective date of April 2011, and was for a term of three years. Item 3. Legal Proceedings None. Item 4. Submission of Matters to a Vote of Security Holders None. 3 PART II Item 5. Market for the Registrant's Common Equity, Related Stockholder Matters, and Small Business Issuer Purchases of Equity Securities (a) Market Information The Company's common stock has been quoted on the OTC Bulletin Board under the symbol "LDHL" since November, 2008. Prior to that date, the Company's common stock was quoted on the OTC Bulletin Board under the symbol "LDTI". Set forth below are the high and low bid prices for the fiscal quarters, 2013. The reported bid quotations reflect inter-dealer prices without retail markup, markdown or commissions, and may not necessarily represent actual transactions. Quarter Ended High Bid Low Bid December 31, 2013 $ $ September 30, 2013 $ $ June 30, 2013 $ $ March 31, 2013 $ $ (b) Shareholders On April 15, 2014, there were 165 holders of record of the Company's common stock. (c) Dividends The Company has not paid cash dividends since inception.The Company intends to retain all of its earnings, if any, for use in its business and does not anticipate paying any cash dividends in the foreseeable future.The payment of any future dividends will be at the discretion of the board of directors and will depend upon a number of factors, including future earnings, the success of the company's business activities, capital requirements, the general financial condition and future prospects of the company, general business conditions and such other factors as the board of directors may deem relevant. (d) Recent Sales of Unregistered Securities The Company did not sell any securities during 2013 that were not registered under the Securities Act. (e) Repurchase of Equity Securities The Company did not repurchase any of its equity securities that were registered under Section 12 of the Securities Act during 2013. Item 6. Except for historical information, the Company's reports to the Securities and Exchange Commission on Form 10-K and 10-Q and periodic press releases, as well as other public documents and statements, contain “forward-looking statements” within the meaning of Section 21E of the Securities Exchange Act of 1934.Forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those expressed or implied by the statements.These risks and uncertainties include general economic and business conditions, development and market acceptance of the Company’s products, current dependence on the willingness of investors to continue to fund operations of the Company and other risks and uncertainties identified in the Company’s reports to the Securities and Exchange Commission, periodic press releases, or other public documents or statements. 4 Readers are cautioned not to place undue reliance on forward-looking statements.The Company undertakes no obligation to republish or revise forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrences of unanticipated events. The selected financial information presented below under the captions "Statement of Operations" and "Balance Sheet" for the years ended December 31, 2013 and 2012 is derived from the financial statements of the Company and should be read in conjunction with the financial statements and notes thereto. The financial data are those of LD Holdings, Inc. and its wholly owned subsidiaries.All intercompany accounts and transactions have been eliminated in consolidation. BALANCE SHEET Total assets $ $ Current Liabilities ) ) Long-term debt - - Working capital (deficiency) ) ) Shareholders' equity (deficit) ) ) STATEMENT OF OPERATIONS For the years ended December 31, Total revenues $ $ Operating (loss) ) $ ) Net (loss) ) ) Net loss per common share ) ) Number of shares used in Computing per share data 5 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations Results of Operations For the years ended December 31, 2013 and 2oldings had revenues of $156,914 and $189,553, respectfully.LD Holdings had a working capital shortage throughout 2013 and did not emphasize current operations.Management has elected to devote all of its time seeking financing partners to further implement its Business Plan. LD Holdings gross margin was $78,961 and $102,732 in 2013 and 2012, respectively.The 2013 and 2012revenue was generated from one family diner. During 2oldings incurred general and administrative expenses of $565,744 compared to $649,744 in 2012. The Company's net loss for 2013 was $557,836 compared to $596,818 in 2012.The majority of the 2013 net loss stems from management fees, consulting fees, accounting and auditing fees and interest expense.Funding of the company came from loans from LD Holdings' principal shareholder. The Company had a loss for tax purposes in 2013 and 2012.The Company did not recognize a deferred tax asset for tax loss carry forwards as the Company cannot determine when, if ever, it will be able to use the tax loss carry forwards. Liquidity and Capital Resources The Company had cash of $0 as ofDecember 31, 2013. LD Holdings had a working capital deficit of $4,709,270 at December 31, 2013.Although more than half of the debts that produce the deficit are owed to shareholders. LD Holdings will require additional capital to remedy its working capital deficit, as well as to implement its business plan.We are currently seeking sources of capital, either from the sale of our securities or incurring of debt.Without additional capital, LD Holdings will have to curtail its operations, and it will not be able to implement its business plan.LD Holdings does not have any arrangements with investment banking firms or institutional lenders, but is relying on the experience of its Chairman to establish relationships with sources of capital.In the event that additional funding is not procured, possible outcomes to LD Holdings lack of liquidity include voluntary or involuntary bankruptcy filing, or voluntary liquidation of the company. 6 Application of Critical Accounting Policies In preparing our financial statements we are required to formulate working policies regarding valuation of our assets and liabilities and to develop estimates of those values.In our preparation of the financial statements for 2013, there was one estimate made which was (a) subject to a high degree of uncertainty and (b) material to our results.This estimate was our determination, detailed in the Footnotes to the Financial Statements on Income Taxes, that we should record a valuation allowance for the full value of the deferred tax asset created by our net operating loss carry forward.The primary reason for the determination was our lack of certainty as to whether LDHL will carry on profitable operations in the future. We made no material changes to our critical accounting policies in connection with the preparation of financial statements for 2013. Impact of Accounting Pronouncements There were no recent accounting pronouncements that have had or are likely to have a material effect on the Company's financial position or results of operations. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. Item 8. Financial Statements and Supplementary Data The financial statements of the Company, together with notes and the Report of Independent Certified Public Accountants, are set forth immediately following Item 14 of this Form 10-K. Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. There have been no changes or disagreements with our Independent Registered Public Accounting Firm during the year. Item 9A. Controls and Procedures Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this Annual Report, under the supervision and with the participation of the Company’s management, including its principal executive officer, the Company conducted an evaluation of its disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Based on this evaluation, the Company’s principal executive officer has concluded that LD Holding’s disclosure controls and procedures are not effective to ensure that information required to be disclosed by LD Holding in the reports it files or submits under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s (the “SEC”) rules based on the material weakness described below. 7 Management’s Report on Internal Control Over Financial Reporting The Company’s management is responsible for establishing and maintaining effective internal control over financial reporting as defined in Rule 13a-15(f) under the Exchange Act. The Company’s internal control over financial reporting is designed to provide reasonable assurance to the Company’s management and Board of Directors regarding the preparation and fair presentation of published financial statements in accordance with United States’ generally accepted accounting principles (“GAAP”), including those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company, (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP and that receipts and expenditures are being made only in accordance with authorizations of the Company’s management and directors and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Management conducted an evaluation of the effectiveness of internal control over financial reporting based on the framework in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Management’s assessment included an evaluation of the design of the Company’s internal control over financial reporting and testing of the operational effectiveness of our internal control over financial reporting.Based on this evaluation, management has determined that as of December 31, 2013, there were material weaknesses in our internal control over financial reporting.The material weakness identified during management’s assessment were (i) a lack of sufficient internal accounting expertise to provide reasonable assurance that our financial statements and notes thereto are prepared in accordance with GAAP and (ii) lack of segregation of duties to ensure adequate review of financial statement preparation.In light of these material weaknesses, management has concluded that, as of December 31, 2013, the Company did not maintain effective internal control over financial reporting.As defined by the Public Company Accounting Oversight Board Auditing Standard No. 5, a material weakness is a deficiency or a combination of deficiencies, such that there is a reasonable possibility that a material misstatement of the annual or interim financial statements will not be prevented or detected.In order to ensure the effectiveness of the Company’s disclosure controls in the future the Company intends on adding financial staff resources to our accounting and finance department. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. This Annual Report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting.Managements’ report was not subject to attestation by the Company’s registered public accounting firm pursuant to rules of the SEC that permit the Company to provide only management’s report in this Annual Report. Changes in Internal Control over Financial Reporting There have been no significant changes in the Company’s internal control over financial reporting during the most recently completed fiscal quarter ended December 31, 2013 that have materially affected, or is reasonable likely to materially affect, the Company’s internal control over financial reporting. 8 PART III Item 10. Directors and Executive Officers of the Registrant The persons listed below are the current directors and officers of the Company: Director Name Age Position Since John R. Ayling 70 CEO/CAO and Director Chairman of the Board John R. Ayling -CEO and Chairman of the Board/Chief Accounting Officer. John R. Ayling, 70, has been CEO of the Company since October of 2003.Since 1989 to present, he has served as President of Capital First Management, Inc., a Perrysburg, Ohio money management firm.From 1983 to 1988, he served as a Vice President at Otherwise Securities.From 1969 to 1982, he managed accounts for individuals and institutions with Bell & Beckwith, a Toledo, Ohio financial investment broker.Mr. Ayling is a NASD or FINRA registered representative and holds Series 7, 24 and 63 licenses.From 1966 to 1968, he served as a Captain with the U.S. Army, and served in Vietnam as a company commander with the 23rd Infantry, American Division.Mr. Ayling has helped launch several start-up operations and financed several business enterprises and provided management support and development for all phases of management, with an emphasis on business integration and financial controls. AUDIT COMMITTEE The Board of Directors has not appointed an Audit Committee of the Board.The Board of Directors has determined that John R. Ayling is qualified to serve as an "audit committee financial expert", as defined in the Regulations of the Securities and Exchange Commission, by reason of his work and educational experience.Mr. Ayling is not an "independent director", as defined in the Regulations of the Securities and Exchange Commission. CODE OF ETHICS The Company has not adopted a written code of ethics applicable to executive officers.The Board of Directors has determined that a code of ethics is not needed at this time until its management staff is grown. COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT None of the directors, officers, or beneficial owners of more than 10% of our common stock failed to file on a timely basis reports required during 2013 by Section 16(a) of the Exchange Act. Item 11. Executive Compensation In both 2013 and 2012, no officer or director received any cash compensation from the Company. This table itemizes the compensation owed to John Ayling, who served as Chief Executive Officer/Chief Accounting Officer during 2010, 2011, 2012, and 2013.Mr. Ayling’s compensation was not paid but booked as an expense for these years and also as a payable.There was no other officer whose salary and bonus for services rendered during the year ended December 31, 2013 exceeded $100,000. Compensation Year Mgmt Fee Stock Grant John Ayling $ 0 John Ayling $ 0 John Ayling $ 0 John Ayling $ 0 9 The following tables set forth certain information regarding the stock options acquired by the Company's Chief Executive Officer during the years ended December 31, 2013 and 2012. Option Grants in the Last Fiscal Year Percent Potential realizable of total value at assumed Number of options annual rates of Securities granted to appreciation of Underlying employees Exercise Expiration for Option in fiscal Price option term Name Granted year ($/share)Date 5 % 10 % John Ayling Aggregated Fiscal Year-End Option Values Number of securities underlying Value of unexercised in-the-money unexercised options at fiscal options at fiscal Name year-end (#) (All exercisable) year-end ($) (All exercisable) John Ayling 0 0 Item 12. Security Ownership of Certain Beneficial Owners and Management The following table shows the beneficial shareholdings of the Company's officers and directors and the holders of 5% or more of the Company's outstanding voting securities as of December 31, 2013. Amount and Nature of Name and Address Beneficial Percentage Percentage of Beneficial Owner (1) Ownership (2) of Common Of Preferred John R. Ayling % - - % All Officers and Directors As a Group % - DABE Inc % - Capital First Corporation, LLC - % Olympic Pools, Inc. % - (1) The address of Mr. Ayling is c/o LD Holdings, Inc., 1070 Commerce Drive, Building II, Suite 303, Perrysburg, OH 43551 (2) All shares are owned of record unless otherwise indicated. (3) The shares beneficially owned by Mr. Ayling include 974,156 preferred shares owned by Capital First Corporation, LLC, and 1,133,437 shares owned by Olympic Pools, Inc., and 1,028,410 shares owned by DABE, Inc. all of which are owned and managed by Mr. Ayling. Item 13. Certain Relationships and Related Transactions Olympic Pools, Inc. (OPI) is a shareholder of the Company.OPI is wholly owned by John Ayling, President and Chairman of the Company.The Company is indebted to OPI for loans made to the Company. 10 During 2013 and 2012, the Company had demand notes outstanding to DABE, Inc., with interest accruing at a rate of 10% per annum, computed on a 360-day basis.Any and all of these notes are guaranteed by a security interest in all present and hereafter acquired inventory, receivables, equipment, general intangibles, chattel paper, documents and contract rights of the Company as collateral.Mr. Ayling is the sole shareholder of DABE, Inc. Item 14 Principal Accountant Fees and Services Audit Fees Rosenberg Rich Baker Berman & Co. billed $27,000 and $38,000 to the Company for professional services rendered for the audit of our 2013 and 2012, respectively, financial statements and review of the financial statements included in our 10-Q filings for the first three quarters of 2013 and 2012. Audit-Related Fees Rosenberg Rich Baker Berman & Co. billed $0 to the Company in 2013 and 2012 for assurance and related services that are reasonably related to the performance of the 2013 audit or review of the quarterly financial statements. Tax Fees Rosenberg Rich Baker Berman & Co. billed $0 to the Company in 2013 and 2012 for professional services rendered for tax compliance, tax advice and tax planning. All Other Fees Rosenberg Rich Baker Berman & Co. billed $0 to the Company in 2013 and 2012 for services not described above. It is the policy of the Company's Board of Directors that all services other than audit, review or attest services, must be pre-approved by the Board of Directors.All of the services described above were approved by the Board of Directors. 11 PART IV Item 15. Exhibit List and Reports (a) Financial Statements (b) Exhibits Incorporated By Exhibit Reference from No. in Number Description Document Document Certificate of Incorporation A Bylaws A Form of Common Stock Certificate A 31 Rule 13a-14(a) Certification 32 Rule 13a-14(b) Certification 101 INS XBRL Instance Document* 101 SCH XBRL Schema Document* 101 CAL XBRL Calculation Linkbase Document* 101 LAB XBRL Labels Linkbase Document* 101 PRE XBRL Presentation Linkbase Document* 101 DEF XBRL Definition Linkbase Document* The XBRL related information in Exhibit 101 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability of that section and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. A. Registrant's Registration Statement on Form SB-2 (Registration Statement No. 333-53186). (c) Reports on Form 8-K. None. Date:April 15, 2014 /s/John R. Ayling John R. Ayling, Chief Executive Officer/Chief Accounting Officer SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. LD HOLDINGS, INC. (Registrant) Dated:April 15, 2014 By:/S/ John R. Ayling Name:John R. Ayling Title: Chairman and CEO/Chief Accounting Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Name Title Date /S/ John R. Ayling Chairman & CEO, Director/Chief Accounting Officer April 15, 2014 John R. Ayling 12 Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets Consolidated Statements of Operations Consolidated Statements of Changes in Stockholders' Impairment Consolidated Statements of Cash Flows Notes to the Consolidated Financial Statements 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of LD Holdings, Inc. We have audited the accompanying consolidated balance sheets of LD Holdings, Inc. as of December 31, 2013 and 2012 and the related consolidated statements of operations, changes in stockholder's impairment and cash flows for each of the two years in the two-year period ended December 31, 2013.These consolidated financial statements are the responsibility of the Company's Management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards established by the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of LD Holdings, Inc. as of December 31, 2013 and 2012 and the results of its operations, changes in shareholder's impairment and cash flows for each of the two years in the two-year period ended December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that LD Holdings, Inc. will continue as a going concern.As more fully described in the notes to the consolidated financial statements, the Company has suffered recurring losses from operations and has a working capital deficiency as of December 31, 2013.These conditions raise substantial doubt about its ability to continue as a going concern.Management's plans in regard to these matters are also described in the notes.These consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Rosenberg Rich Baker Berman & Company Somerset, New Jersey April 15, 2014 14 LD Holdings, Inc. Consolidated Balance Sheets December 31, December 31, Assets Current Assets Cash $
